Citation Nr: 0828082	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In May 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In August 2005, the veteran testified before a Veterans Law 
Judge (VLJ), sitting at the RO.  A transcript of this hearing 
is associated with the claims file.  However, this VLJ is no 
longer with the Board, and the law provides that the VLJ who 
conducts a hearing must participate in any decision made on 
the appeal.  
38 U.S.C.A. § 7.107(c); 38 C.F.R. § 20.707.  Accordingly, in 
March 2008, the Board informed the veteran that the VLJ was 
not available to adjudicate his claim and that he was 
entitled to another hearing if he so chose.  The veteran did 
not respond to this notice in the time allotted (30 days), 
and so the Board presumes he does not desire another hearing 
and will proceed with adjudication of the claim on the record 
as it stands.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he suffers from PTSD as a result of 
combat-related stressors in service.  Although cognizant of 
the further delay that will be created by another remand, the 
Board finds such necessary in order to ensure an equitable 
disposition of the claim.  

Initially, the Board notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although copious VA treatment records are associated 
with the claims file, the records specific to his application 
for SSA benefits are not.  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the claim 
must be remanded to allow VA opportunity to fulfill its duty 
to assist. 

Further, the Board notes that no efforts have been made to 
verify the veteran's claimed stressors.  The veteran served 
aboard the U.S.S. Oklahoma City, which was stationed off the 
shores of Vietnam to offer support to the ground troops in 
Vietnam.  The veteran claims stressors of constant firing 
onto land in support of combat troops, fearing that two 
planes the ship shot down were going to attack the ship, and 
having one of the ship's missiles, that was fired at those 
planes, turn back, requiring self-detonation of the missile.  
At his August 2005 hearing, the veteran provided a time frame 
of the summer of 1971 for the incident involving the two 
airplanes and the missile.  A request to the National 
Personnel Records Center for the dates of the veteran's 
service in country in Vietnam yielded a response that the in-
country service for the veteran could not be verified, but 
that there were specific dates his ship was in the official 
waters off of Vietnam.  In or around the summer of 1971, the 
dates provided are as follows:

*	May 15-22, 1971
*	May 30-June 7, 1971
*	July 12-18, 1971
*	August 26-September 6, 1971 

Thus, the Board finds that a narrow enough window has been 
provided in order for a request to be submitted to the U.S. 
Army and Joint Services Records Research Service (JSRRC) 
and/or other appropriate sources for a search of ship's 
records for corroborating information on these claimed 
incidents. 

Further, the veteran has indicated that he receives all of 
his treatment at the VA medical center in Topeka and that 
such treatment is ongoing.  The most recent VA treatment 
record in the file is dated in January 2007; thus, VA 
treatment records from the Topeka VA facility dated from 
January 2007 to the present should be obtained.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file). 

Finally, although the veteran was afforded a VA examination 
in October 2006, and the examiner discussed the veteran's 
stressors in the report, the report appears to be 
inconclusive as to whether the veteran's PTSD is related to a 
claimed stressor.  Thus, the examiner should be requested to 
review the claims file and provide an opinion as to whether 
or not the veteran has a PTSD as a result of the verified 
stressor(s). 

Accordingly, the case is REMANDED for the following action:

1.	Request VA treatment records from the 
Topeka VA Medical Center dated from 
January 2007 to the present.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Submit a request to JSRRC or other 
appropriate sources for a search of the 
records of the U.S.S. Oklahoma for 
verifying information of the veteran's 
claimed stressors of an attempted 
attack by two planes and a missile that 
turned back on the ship during the 
following dates:

*	May 15-22, 1971
*	May 30-June 7, 1971
*	July 12-18, 1971
*	August 26-September 6, 1971 

3.	Request that the October 2006 VA 
examiner review the claims file and 
submit an opinion as to whether the 
veteran's claimed PTSD is at least as 
likely as not (50 percent or greater 
probability) the result of a verified 
in-service stressor, including the 
veteran's ship firing onto land in 
support of combat troops.  If the 
October 2006 examiner is not available 
then afford the veteran another VA 
psychiatric examination and request the 
examiner offer an opinion as to whether 
the veteran's claimed PTSD is at least 
as likely as not (50 percent or greater 
probability) the result of a verified 
in-service stressor, including the 
veteran's ship firing onto land in 
support of combat troops.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the November 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




